     Case 1:16-bk-12255-GM       Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59      Desc
                                  Main Document    Page 1 of 17


 1   Thomas Jeremiassen
     Development Specialists, Inc.
 2
     333 South Grand Avenue, Suite 4100
 3   Los Angeles, California 90071
     Telephone No.: (213) 617-2717
 4   Facsimile No.: (213) 617-2718
     Email: tjeremiassen@dsi.biz
 5
     Accountants and Financial Advisors for David K. Gottlieb, Chapter 11 Trustee
 6
 7
                            UNITED STATES BANKRUPTCY COURT
 8
                             CENTRAL DISTRICT OF CALIFORNIA
 9
                               SAN FERNANDO VALLEY DIVISION
10
11   In re                                           Case No.: 1:16-bk-12255-GM

12   SOLYMAN YASHOUAFAR, and                         Chapter 11
     MASSOUD AARON YASHOUAFAR,
13                                                   Jointly Administered
14                               Debtors.

15   In re                                           Case No.: 1:16-bk-12255-GM
16                                                   Chapter 11
     SOLYMAN YASHOUAFAR,
17
                                 Debtor.
18
     In re:                                          Case No. 1:16-bk-12408-GM
19
                                                     Chapter 11
20   MASSOUD AARON YASHOUAFAR,
21                                                   FIRST INTERIM APPLICATION OF
                                 Debtor.             DEVELOPMENT SPECIALISTS, INC.
22                                                   FOR ALLOWANCE AND PAYMENT OF
                                                     COMPENSATION; DECLARATION OF
23   Affects:                                        THOMAS JEREMIASSEN
24    Both Debtors
                                                     Date: January 29, 2019
25    Solyman Yashouafar                            Time: 10:00 a.m.
      Massoud Aaron Yashouafar                      Place: Courtroom 303
26                                                          U.S. Bankruptcy Court
27                                                          21041 Burbank Blvd.
                                                            Woodland Hills, CA 91367
28



                                               1
     Case 1:16-bk-12255-GM           Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59              Desc
                                      Main Document    Page 2 of 17


 1   TO THE HONORABLE GERALDINE MUND, UNITED STATES BANKRUPTCY
 2   JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE; THE CHAPTER 11
 3   TRUSTEE; AND OTHER PARTIES IN INTEREST:
 4          Development Specialists, Inc. (“DSI” or “Applicant”), as accountants and financial
 5   advisors in the above-captioned estates, respectfully represent:
 6                                                     I.
 7                                          INTRODUCTION
 8          DSI respectfully applies under 11 U.S.C. §§ 330, 331, 503(b), and 507(a)(2) and Local
 9   Bankruptcy Rule 2016-1 for interim allowance and payment of compensation for services
10   rendered (the “Application”).
11          By way of this Application, DSI seeks interim approval of fees for services rendered
12   from March 1, 2018 through December 31, 2018 (the “First Interim Reporting Period”) in the
13   amount of $20,120.00, and for authorization of payment from the estates for these fees. DSI did
14   not incur any expenses during the First Interim Reporting Period.
15          A.      Exhibits to this Application
16          The nature and extent of DSI services during the First Interim Reporting Period, and
17   other information, are described in subsequent paragraphs and in the following exhibits to this
18   Application:
19          Exhibit “A” provides DSI’s detailed time entries for the services provided by category.
20          Exhibit "B" includes the resumes that describe the education and qualifications of the
21   professionals and paraprofessionals at DSI whose time constitutes the basis for this Application.
22          B.      Reasonableness of Rates
23          Each year, DSI attempts to gather accurate information about rates charged by
24   comparable accounting firms for comparable services to ensure its rates are competitive. DSI is
25   informed and believes the rates charged by its staff and accountants are fair and reasonable in
26   light of the rates charged by comparable firms. By way of example, Mr. Jeremiassen had an
27   hourly rate of $550 during the 2018 billing period that is among the highest rates of any
28   professional of DSI whose time is included in this Application. As set forth in Mr. Jeremiassen’s



                                                   2
     Case 1:16-bk-12255-GM          Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59               Desc
                                     Main Document    Page 3 of 17


 1   resume (Exhibit “B”), Mr. Jeremiassen has over 20 years of public accounting experience.
 2   Applicants are informed and believe professionals at Mr. Jeremiassen’s level at so-called “Big-
 3   Four” accounting firms, with whom Applicant competes, have hourly rates as high, or higher,
 4   than the rates of Applicant.
 5          The average hourly billing rate for DSI was $498.02. The rates charged in these cases are
 6   the same rates charged by Applicant’s personnel to solvent clients where Applicant ordinarily
 7   receives payment in full within less than 90 days. Applicant carefully reviewed all time charges
 8   to ensure they were reasonable and non-duplicative. Time was billed in tenths of an hour.
 9          During January of each year, DSI revises its billing rates for new cases accepted
10   thereafter and for pending cases in the coming year based on facts described above. All services
11   included in this Application were billed at the applicable standard hourly rates.
12                                                    II.
13                                           BACKGROUND
14          A.      Procedural Background
15          On or about August 3, 2016, petitioning creditors Fereydoun Dayani, Yona Samih, and
16   N&S Investment, LLC c/o Sina Navidbakhsh (the “Petitioning Creditors” filed an involuntary
17   petition under chapter 11 of the title 11 of the United States Code (the “Bankruptcy Code”)
18   against debtor Solyman Yashouafar (“S. Yashouafar”), bearing case number 16-12255.
19          On or about August 3, 2016, the Petitioning Creditors filed an involuntary petition for
20   relief under chapter 11 of title 11 of the Bankruptcy Code against debtor Massoud Aaron
21   Yshouafar (“M. Yashouafar”), bearing case number 16-12408.
22          On or about September 9, 2016, the Petitioning Creditors and S. Yashouafar entered into
23   a Stipulation for Entry for Order For Relief and Appointment of Chapter 11 Trustee, which
24   stipulation was granted by Order entered on September 12, 2016.
25           On or about September 9, 2016, the Petitioning Creditors and M. Yashouafar entered
26   into a Stipulation for Entry for Order For Relief and Appointment of Chapter 11 Trustee, which
27   stipulation was granted by Order entered on September 20, 2016.
28



                                                  3
     Case 1:16-bk-12255-GM        Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59                  Desc
                                   Main Document    Page 4 of 17


 1          On or about September 16, 2016, the United States Trustee (the “UST”) filed its Notice of
 2   Appointment of Chapter 11 Trustee, appointing David K. Gottlieb as Chapter 11 Trustee in S.
 3   Yashouafar’s chapter 11 case.
 4          On or about September 16, 2016, the UST filed an Application for Order Approving
 5   Appointment of Trustee in the S. Yashouafar case, which application was granted by Order
 6   entered on September 16, 2016. On September 19, 2016, the Court entered an Order for Relief
 7   and Order to File Schedules, Statements and List(s).
 8           On or about September 16, 2016, the United States Trustee (the “UST”) filed its Notice
 9   of Appointment of Chapter 11 Trustee, appointing David K. Gottlieb as Chapter 11 Trustee in S.
10   Yashouafar’s chapter 11 case [Docket No. 91]
11          On or about September 16, 2016, the UST filed an Application for Order Approving
12   Appointment of Trustee in the S. Yashouafar case, which application was granted by Order
13   entered on September 20, 2016. On September 19, 2016, the Court entered an Order for Relief
14   and Order to File Schedules, Statements and List(s).
15          On or about September 30, 2016, the Trustee filed a Motion for Order Directing Joint
16   Administration of Related Cases Pursuant to Federal Rule of Bankruptcy Procedure 1015(B) in
17   the S. Yashouafar case, which order was entered on October 18, 2016.
18          On or about September 30, 2016, the Trustee filed a Motion for Order Directing Joint
19   Administration of Related Cases Pursuant to Federal Rule of Bankruptcy Procedure 1015(B) in
20   the M. Yashouafar case, which order was entered on October 18, 2016.
21          On or about July 27, 2018, the Court entered an order authorizing the Trustee’s
22   employment of DSI as accountants and financial advisors, effective March 1, 2018.
23                                                   III.
24                           SUMMARY DESCRIPTION OF SERVICES
25          Without limiting the detail of DSI’s services contained in Exhibit "A", following are
26   summary descriptions of the services provided during the First Interim Reporting Period:
27          A.     Fee Application/Client Billing
28                 (Hours: 2.9; Fees: $1,091.00)



                                                 4
     Case 1:16-bk-12255-GM         Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59                Desc
                                    Main Document    Page 5 of 17


 1          Applicant incurred fees on the preparation of this Application.
 2          B.      Retention/Engagement Matters
 3                  (Hours: 1.0; Fees: $550.00)
 4          Applicant prepared its application for employment in these matters.
 5          C.      Compliance Reporting
 6                  (Hours: 8.8; Fees: $3,622.00)
 7          Applicant incurred fees compiling, reconciling, reviewing and preparing the monthly
 8   operating reports for both Debtors for the months of February 2018 through November 2018, as
 9   well as amended monthly operating reports for the months of November 2017 through January
10   2018 pursuant to the request of the Office of the United States Trustee.
11          D.      Litigation Support
12                  (Hours: 27.7; Fees: $14,857.00)
13          At the request of the Trustee and his counsel, Applicant reviewed, reconciled, and
14   prepared detailed analyses of asset liquidation proceeds, related expenses, and disbursement of
15   the proceeds pursuant to the “waterfall” set forth in the Trustee’s settlement with Howard
16   Abselet and Israel Abselet. Applicant communicated with the Trustee and his counsel
17   concerning its findings.
18                                                    IV.
19                                            CONCLUSION
20          Applicant believes compensation awarded herein will account for the quality of services
21   rendered, the complexity of the issues at hand, the desirability of employment, the results
22   obtained and the contingency thereof, as well as the actual hours expended. Applicant believes
23   payment of its fees is justified when weighed against the benefit of its work, as described above.
24          No agreement exists between Applicant and any other person for the sharing of
25   compensation that is received in connection with this case, except for the understanding
26   concerning compensation among its shareholders.
27          Notice of this fee application has been given to creditors and parties in interest.
28



                                                  5
Case 1:16-bk-12255-GM   Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59   Desc
                         Main Document    Page 6 of 17
Case 1:16-bk-12255-GM   Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59   Desc
                         Main Document    Page 7 of 17
Case 1:16-bk-12255-GM   Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59   Desc
                         Main Document    Page 8 of 17




                        Exhibit A 
                         
      Case 1:16-bk-12255-GM      Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59   Desc
                                  Main Document    Page 9 of 17
                                                                                     Page: 1
     Massoud Aaron and Solyman Yashouafar                                         01/04/2019
     D. Gottlieb & Associates, LLC
     17000 Ventura Boulevard
     Suite 300
     Encino CA 91316



     Adivsor to Chapter 11 Trustee




                                                                          HOURS
12/13/2018   SGF   Prepare draft narrative for the first interim fee
                   application.                                            2.40
             TPJ   Review and revision of the first interim fee
                   application.                                            0.50
                   Fee Application/Client Billing                          2.90     1,091.00

03/06/2018   SGF   Prepare conflicts check for new client (Yashouafar).    0.20         n/c

03/27/2018   TPJ   Preparation of DSI's employment application.            1.00
                   Retention/Engagement Matters                            1.00       550.00

02/21/2018   SGF   Prepare the January 2018 monthly operating report
                   for Solyman and Massoud Yashouafar.                     0.50

03/20/2018   SGF   Review prior monthly operating reports to determine
                   need for amended monthly operating reports related
                   to funds held in trust versus funds disbursed.          0.40

03/23/2018   SGF   Prepare an amended monthly operating reports for
                   Massoud and Solyman Yashouafar for November 2017 to
                   January 2018 per the U.S. Trustee's request and
                   trustee's consent.                                      0.60

03/28/2018   TPJ   Review the amended monthly operating reports and
                   e-mails with Spencer Ferrero regarding same.            0.30

04/06/2018   SGF   Prepare the monthly operating reports for March 2018
                   for Massoud and Solyman Yashouafar.                     0.60

04/10/2018   TPJ   Review March 2018 monthly operating report for
                   Solyman and e-mails with Spencer Ferrero.               0.30
             TPJ   Review March 2018 monthly operating report for
                   Massoud and e-mails with Spencer Ferrero.               0.20

05/18/2018   SGF   Prepare the April 2018 monthly operating report for
                   Massoud and Solyman Yashouafar                          0.30

05/24/2018   TPJ   Review the April 2018 monthly operating report for
                   Massoud and discussion with Spencer Ferrero.            0.10
             TPJ   Review the April 2018 monthly operating report for
                   Solyman and discussion with Spencer Ferrero.            0.10

06/29/2018   SGF   Prepare the May 2018 monthly operating reports.         0.30

07/12/2018   SGF   Prepare the June 2018 monthly operating reports.        0.50

07/24/2018   TPJ   Review the June 2018 monthly operating report for
                   Massoud and e-mails with Spencer Ferrero.               0.20
             TPJ   Review of the June 2018 monthly operating report for
                   Solyman and e-mails with Spencer Ferrero.               0.20
      Case 1:16-bk-12255-GM      Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59   Desc
                                  Main Document    Page 10 of 17
                                                                                     Page: 2
     Massoud Aaron and Solyman Yashouafar                                         01/04/2019


     Adivsor to Chapter 11 Trustee


                                                                          HOURS
08/28/2018   SGF   Prepare the July 2018 monthly operating reports.        0.40

08/30/2018   TPJ   Review the July 2018 monthly operating report for
                   Massoud and discussion with Spencer Ferrero
                   regarding same.                                         0.20
             TPJ   Review the July 2018 monthly operating report for
                   Solyman and discussion with Spencer Ferrero
                   regarding same.                                         0.20

09/11/2018   SGF   Prepare the August 2018 monthly operating reports.      0.40

09/12/2018   SGF   Prepare the August 2018 monthly operating reports.      0.30

09/18/2018   TPJ   Review the July 2018 monthly operating report for
                   Massoud and e-mails with Spencer Ferrero regarding
                   same.                                                   0.20
             TPJ   Review the July 2018 monthly operating report for
                   Solyman and e-mails with Spencer Ferrero regarding
                   same.                                                   0.20

09/20/2018   SGF   Prepare the August 2018 monthly operating reports
                   for Massoud and Solyman Yashouafar.                     0.50

10/03/2018   SGF   Prepare the September 2018 monthly operating reports
                   for Massoud and Solyman Yashouafar.                     0.50

10/10/2018   TPJ   Review the monthly operating report for Massoud and
                   e-mails with Spencer Ferrero.                           0.20
             TPJ   Review the monthly operating report for Solyman and
                   e-mails with Spencer Ferrero.                           0.20

11/26/2018   SGF   Prepare the October 2018 monthly operating reports.     0.30
             TPJ   Reviewed October 2018 monthly operating report for
                   Massoud and e-mails with Spencer Ferrero regarding
                   same.                                                   0.20
             TPJ   Reviewed October 2018 monthly operating report for
                   Solyman and e-mails with Spencer Ferrero regarding
                   same.                                                   0.20

12/13/2018   SGF   Prepare the November 2018 monthly operating reports.    0.20
                   Monthly Bktcy/Semi-Annual Rpts                          8.80     3,622.00

09/14/2018   TPJ   Research, review and e-mails with John Lucas
                   regarding the BRG and DSI fees for 10/11/17 through
                   8/31/18 for the Abselet settlement.                     0.30

11/20/2018   TPJ   E-mails and telephone discussion with Jeremy
                   Richards regarding the Abselet settlement and
                   accounting of receipts and disbursements.               0.30

11/26/2018   TPJ   Review of files relating to Abselet settlement and
                   e-mails with John Lucas regarding same.                 1.70

11/28/2018   SGF   Review and analyze Abselet bank statements to create
                   sources and uses database for 2018 transactions.        0.80
             TPJ   Telephone discussion with John Lucas regarding
                   Abselet settlement waterfall analysis.                  0.50
             TPJ   Review and telephone discussion and e-mails with
                   Spencer Ferrero regarding accounting for Abselet
                   settlement proceeds.                                    0.40
      Case 1:16-bk-12255-GM      Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59    Desc
                                  Main Document    Page 11 of 17
                                                                                     Page: 3
     Massoud Aaron and Solyman Yashouafar                                         01/04/2019


     Adivsor to Chapter 11 Trustee


                                                                          HOURS
12/05/2018   TPJ   Research, review and analysis of Abselet's cash
                   receipts and disbursements and supporting documents
                   and preparation of analysis.                            2.30

12/06/2018   SGF   Review and analyze bank statements for Madison
                   Equities in order to create the sources and uses
                   database.                                               0.50
             SGF   Review and analyze bank statements for S&R Equities
                   in order to the create sources and uses database.       0.50
             TPJ   Review of the Abselet settlement waterfall
                   accounting and telephone discussion with John Lucas
                   regarding same.                                         0.80
             TPJ   Review of documents produced and e-mail to Spencer
                   Ferrero regarding analysis of the Madison and S&R
                   Flushing Bank activity for the Abselet settlement
                   waterfall analysis.                                     0.40

12/11/2018   TPJ   Review of information and documents related to
                   liquidation proceeds, related expenses and
                   disbursements, preparation of analysis of the
                   Abselet settlement waterfall and e-mails with John
                   Lucas regarding same.                                   2.70

12/12/2018   TPJ   Research, review and analysis of documents produced
                   by the Abselet concerning asset liquidation
                   proceeds, related expenses and disbursements of
                   proceeds.                                               3.30
             TPJ   Preparation of analysis of the Abselet settlement
                   waterfall and e-mails with David Gottlieb, Jeremy
                   Richards and John Lucas.                                2.80

12/13/2018   TPJ   Further research and review of the Abselet waterfall
                   analysis and e-mails with David Gottlieb, Jeremy
                   Richards and John Lucas.                                1.20

12/14/2018   TPJ   E-mails with Jeremy Richards and John Lucas
                   regarding the Abselet settlement and waterfall.         0.30
             TPJ   Review and e-mails with Spencer Ferrero and Renee
                   Johnson regarding estate receipts and disbursements
                   for the Abselet settlement waterfall analysis.          0.30

12/17/2018   TPJ   Review of additional Abselet settlement documents
                   provided by Diane Conniff.                              2.40
             TPJ   Research, review and revision of the Abselet
                   settlement waterfall analysis.                          2.10

12/20/2018   TPJ   Review of additional documents produced and review
                   of the Abselet settlement proceeds analysis and
                   e-mails with trustee and counsel regarding same.        1.80
             TPJ   Review of the waterfall analysis provided by Abselet
                   and preparation of analysis and reconciliation of
                   differences and e-mails with trustee and counsel
                   regarding same.                                         2.10

12/21/2018   TPJ   Review of fees for September 2018 through November
                   2018 and e-mails with John Lucas regarding same.        0.20
                   Litigation Support                                     27.70     14,857.00

                   FOR THE FOREGOING PROFESSIONAL SERVICES RENDERED:      40.40     20,120.00
Case 1:16-bk-12255-GM      Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59         Desc
                            Main Document    Page 12 of 17
                                                                                  Page: 4
Massoud Aaron and Solyman Yashouafar                                           01/04/2019


Adivsor to Chapter 11 Trustee


                                   RECAPITULATION
   CONSULTANT                                   HOURS   HOURLY RATE        TOTAL
   T.P. Jeremiassen                             30.40       $550.00   $16,720.00
   S.G. Ferrero                                 10.00        340.00     3,400.00


            TOTAL CURRENT WORK                                                     20,120.00


            BALANCE DUE                                                        $20,120.00
Case 1:16-bk-12255-GM   Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59   Desc
                         Main Document    Page 13 of 17




                        Exhibit B 
                         
Case 1:16-bk-12255-GM         Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59                 Desc
                               Main Document    Page 14 of 17
 




Thomas P. Jeremiassen, Senior Managing Director

Summary
Tom Jeremiassen is a Senior Managing Director in DSI’s Los Angeles office with over 20 years
of experience providing services in bankruptcy, forensic/investigative accounting, and litigation
support.
Mr. Jeremiassen has served as a fiduciary in bankruptcy and other matters, including roles as
chapter 11 trustee, chapter 7 trustee, liquidating trustee, disbursing agent and receiver. He has
served as an accountant and financial advisor for chapter 11 trustees, chapter 7 trustees, debtors,
creditor committees, examiners, liquidating trustees and receivers in dozens of insolvency
matters. He has also been involved in numerous engagements in which he provided expert
witness, litigation support, consulting and investigative accounting services related to fraud,
embezzlement, mismanagement, breach of contract, and other disputes.

Notable Assignments at DSI and Predecessor Firms
Adelphia Communications, EPD Investment Co., Estate Financial, Inc., Fuhu, Inc., Girls Gone
Wild, Le-Nature’s, Inc., Mike Tyson, Rampage Retailing, Inc., Reed Slatkin, and Woodbridge
Group of Companies, LLC.

Employment History
Prior to joining DSI in 2018, Mr. Jeremiassen was a Managing Director at Berkeley Research
Group, LLC. Previously, he was a Director at LECG, LLC; and a Partner with Neilson Elggren
LLP, following his prior employment at Arthur Andersen LLP and Neilson, Elggren, Durkin &
Co.

Education
Mr. Jeremiassen received a Bachelor of Science in Accounting from Pepperdine University.

Professional Licenses, Certifications and Affiliations
Mr. Jeremiassen is a Certified Public Accountant, Certified in Financial Forensics, and a
Certified Insolvency and Restructuring Advisor. His professional memberships include the
American Institute of CPAs (AICPA), the American Bankruptcy Institute (ABI), the Association
of Insolvency and Restructuring Advisors (AIRA), and the Los Angeles Bankruptcy Forum
(LABF). He is a member of the board of directors of the AIRA and the LABF. He has presented
on bankruptcy and fraud topics at conferences and meetings sponsored by the AIRA, the
California CPA Education Foundation, the Credit Managers Association, and Golden Gate
University.




 
Case 1:16-bk-12255-GM        Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59                  Desc
                              Main Document    Page 15 of 17
 




Spencer G. Ferrero, Director

Summary
Spencer Ferrero is a Director in DSI’s Los Angeles office with over 11 years of experience
providing services in bankruptcy, forensic/investigative accounting, and litigation support.
Mr. Ferrero has served as an accountant and financial advisor for chapter 11 trustees, chapter 7
trustees, debtors, creditor committees, examiners, liquidating trustees and receivers in several
insolvency matters. He has also been involved in several engagements in which he provided
litigation support, consulting and investigative accounting services related to fraud,
embezzlement, mismanagement, breach of contract, and other disputes.

Notable Assignments
Cedar Funding, Inc., EPD Investment Co., Estate Financial, Inc., Ezri Namvar and Namco
Capital Group, Inc., Fuhu, Inc., Galleria USA, Inc,, Reed Slatkin, Woodbridge Group of
Companies.

Employment History
Prior to joining DSI, Mr. Ferrero was a Managing Consultant at Berkeley Research Group, LLC.
Previously, he was a Senior Associate at LECG, LLC.

Education
Mr. Ferrero received a Bachelor of Arts in Accounting from the University of Utah and a
Masters of Accounting from the University of Utah.

Professional Licenses, Certifications and Affiliations
Mr. Ferrero is a Certified Public Accountant, Certified in Financial Forensics, a Certified Fraud
Examiner and a Certified Insolvency and Restructuring Advisor. His professional memberships
include the American Institute of CPAs (AICPA), the American Bankruptcy Institute (ABI), the
Association of Insolvency and Restructuring Advisors (AIRA), the Association of Certified
Fraud Examiners (ACFE) and the Los Angeles Bankruptcy Forum (LABF).




 
 
        Case 1:16-bk-12255-GM                     Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59                                       Desc
                                                   Main Document    Page 16 of 17



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
333 S. Grand Ave Suite 4100, Los Angeles CA 90071

A true and correct copy of the foregoing document entitled (specify): FIRST INTERIM APPLICATION OF
DEVELOPMENT SPECIALISTS, INC. FOR ALLOWANCE AND PAYMENT OF COMPENSATION; DECLARATION OF
THOMAS JEREMIASSEN will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
January 7, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

See attached service list



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) January 7, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Berkeley Research Group                                                                     Office of the United States Trustee
550 South Hope Street, Suite 2150                                                           915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90071                                                                       Los Angeles, CA 90017

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) January 7, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Federal Express
The Honorable Geraldine Mund
United States Bankruptcy Court
Central District of California
21041 Burbank Boulevard, Suite 312 / Courtroom 303
Woodland Hills, CA 91367

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 7, 2019                  Rowen Dizon                                                   /s/ Rowen Dizon
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 1:16-bk-12255-GM                     Doc 644 Filed 01/07/19 Entered 01/07/19 15:03:59                                  Desc
                                                    Main Document    Page 17 of 17
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

         Timothy C Aires tca@arlawyers.com, mdkhan@arlawyers.com
         Bret D. Allen ca.ecf@bretallen.com, bankruptcy@theallenlawfirm.com
         Simon Aron saron@wrslawyers.com
         Larry G Ball lball@hallestill.com, gjohnson@hallestill.com
         William H Brownstein Brownsteinlaw.bill@gmail.com
         Carol Chow carol.chow@ffslaw.com
         Henry S David hdavid@davidfirm.com, 8163836420@filings.docketbird.com
         Brian L Davidoff bdavidoff@greenbergglusker.com,
          calendar@greenbergglusker.com;jking@greenbergglusker.com
         Michael T Delaney mdelaney@bakerlaw.com
         Fahim Farivar ffarivar@foley.com, amcdow@foley.com;scvasquez@foley.com;scvasquez@foley.com
         Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
         Marian Garza ecfnotices@ascensioncapitalgroup.com
         Thomas M Geher tmg@jmbm.com, bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.com
         Eliza Ghanooni eliza@ghanoonilaw.com, monicabedia@ghanoonilaw.com
         Mark E Goodfriend markgoodfriend@yahoo.com, monica.yoohanna@gmail.com
         David Keith Gottlieb (TR) dkgtrustee@dkgallc.com,
          dgottlieb@iq7technology.com,rjohnson@dkgallc.com,akuras@dkgallc.com
         Lee W Harwell leehar@earthlink.net, shada12200@hotmail.com
         Eric P Israel eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
         Andrew V Jablon ajablon@rpblaw.com, mlynch@rpblaw.com
         Thomas P Jeremiassen (TR) tjeremiassen@dsi.biz, ntroszak@dsi.biz;rdizon@dsi.biz
         Robert B Kaplan rbk@jmbm.com
         Andrew F Kim akim@afklaw.com, 6229175420@filings.docketbird.com
         Matthew Kramer mkramer@wwhgd.com, iperez@wwhgd.com
         John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
         Daniel J McCarthy dmccarthy@hillfarrer.com, spadilla@hillfarrer.com;docket@hillfarrer.com
         Ashley M McDow amcdow@foley.com, scvasquez@foley.com;Ffarivar@foley.com
         Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
         C John M Melissinos jmelissinos@greenbergglusker.com,
          kwoodson@greenbergglusker.com;calendar@greenbergglusker.com;jking@greenbergglusker.com
         Jessica Mickelsen Simon jmsimon@hrhlaw.com
         William K Mills mills@parkermillsllp.com, sally@parkermillsllp.com
         David L. Neale dln@lnbyb.com
         Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         Tomas A Ortiz tortiz@garrett-tully.com
         Keith C Owens kowens@venable.com, khoang@venable.com
         Dipika Parmar dipika.parmar@aissolution.com
         Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
         Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
         S Margaux Ross margaux.ross@usdoj.gov
         Kambiz J Shabani joseph@shabanipartners.com
         Mark M Sharf msharf@gmail.com, 2180473420@filings.docketbird.com;mark_091@ecf.courtdrive.com
         Nico N Tabibi nico@tabibilaw.com
         United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
         Maurice Wainer mrwainer@aol.com, daniel@swmfirm.com;mrwainer@swmfirm.com
         Howard J Weg hweg@robinskaplan.com
         Thomas J Weiss tweiss@weisslawla.com,
          kgenova@weisslawla.com;szaman@weisslawla.com;j@weisslawla.com
         Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
         Aaron E de Leest aed@dgdk.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
                                                                            2
